FILED
                            NOT FOR PUBLICATION                            MAR 13 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50523

               Plaintiff - Appellee,             D.C. No. 3:11-cr-04273-IEG

  v.
                                                 MEMORANDUM*
FERNANDO ZAVALA-JACOBO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Irma E. Gonzalez, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Fernando Zavala-Jacobo appeals from the district court’s judgment and

challenges the six-month consecutive sentence imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Zavala-Jacobo contends that the district court procedurally erred by failing

to explain adequately why it imposed the sentence it did, why it declined to grant a

greater downward variance, and why it was not persuaded by his sentencing

arguments. We review for plain error, see United States v. Miqbel, 444 F.3d 1173,

1176 (9th Cir. 2006), and find none. The district court explained the sentence

sufficiently to permit meaningful appellate review. See United States v. Carty, 520
F.3d 984, 992 (9th Cir. 2008) (en banc).

      Zavala-Jacobo also contends that the sentence is substantively unreasonable

because it is punitive, is greater than necessary to accomplish the goals of

sentencing, and does not account for mitigating factors. We review for abuse of

discretion, see Gall v. United States, 552 U.S. 38, 51 (2007), and find none. The

sentence is substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing

factors and the totality of the circumstances, including Zavala-Jacobo’s criminal

history and breach of trust. See U.S.S.G. § 7B1.3(f); Miqbel, 444 F.3d at 1181-82.

      AFFIRMED.




                                           2                                   13-50523